Case 1:19-cv-00996-PLM-SJB ECF No. 15, PageID.573 Filed 05/27/21 Page 1 of 1




                       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

CORTEZ MARTELL GREEN, #984338,          )
          Plaintiff,                    )
                                        )      No. 1:19-cv-996
-V-                                     )
                                        )      HONORABLE PAUL L. MALONEY
RANDEE REWERTS,                         )
          Defendant.                    )
                                        )
                                     JUDGMENT

      In accordance with the order entered on this date (ECF No. 14), and pursuant to Fed.

R. Civ. P. 58, JUDGMENT hereby enters.

      THIS ACTION IS TERMINATED.

      IT IS SO ORDERED.

Date: May 27, 2021                                    /s/ Paul L. Maloney
                                                      Paul L. Maloney
                                                      United States District Judge
